Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed April 6, 2021, claims 2-21 are currently pending for examination.   
Terminal Disclaimer
The terminal disclaimer filed on April 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 9,749, 879, Patent 9,913, 153,  Patent 10,075, 857, Patent 10, 206, 126 and Patent 10, 567, 981 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 6 paragraphs 4 -  page 9 (all), filed April 6, 2021, with respect to claims 2-21 have been fully considered and but they are not persuasive.   

Regarding claim 2, the applicant first argued that, see page 6 paragraph 4 – page 7 paragraphs 3, “ … First, Applicant submits that the cited references, taken singly or in combination, do not teach or suggest to "reconfigure the apparatus according to a second parameter value set for a second radio environment" to "decode wireless broadcast transmissions" as recited in claim 2. The Office Action admits that Walton" does not explicitly disclose [to] reconfigure the apparatus according to a second parameter value set for a second radio environment, but turns to ETSI for this feature. Office Action at 22. As an initial matter, the ETSI reference does not appear to discuss broadcast communications in the cited passages (the Office Action cites Figs. 3-6, 7, 8, & 12 for example). The ETSI reference does discuss broadcast services in section 5.2.4 beginning at page 25. As shown in Figs. 15 and 16, "resources allocated to broadcast (spectrum and access node) can be dynamically shared with other voice and data services on UMTS TDD or just released for other UMTS FDD services." ETSI at 25. For example, the network may allocate a "new assignment of Mobile Devices Applicant submits that ETSI does not discuss reconfiguration a mobile device at all, much less for a different "target radio environment" or using a "parameter value set" that "includes a second frequency transform size and a sampling rate" as recited in claim 2. For example, to the extent that the network in ETSI might have a new cell configuration and services scheduling, this does not appear to require reconfiguration of UEs or a changing target radio environment. Further, none of the changes in ETSI's network appear to involve frequency transform sizes or sampling rates. Therefore, Applicant submits that ETSI cannot teach or suggest the above-referenced features of claim 2. 
Applicant further submits that Walton does not remedy these defects even if combined with ETSI. For example, even if Walton's "OFDM symbols of different sizes" "based on the expected payload size" were used in ETSI, this combination would not appear to use different parameter value sets with different sampling rates after ETSI's reconfiguration. Rather, the ETSI reference does not discuss sampling rate at all and the reconfiguration of Figs. 15 and 16 does not appear to involve sampling rate. Therefore, even if combined in a working fashion (e.g., using Walton's "OFDM symbols of different sizes" and ETSI's reconfiguration techniques), the combination of references would not achieve the features of claim 2. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
Regarding claim 2, ETSI clearly teaches  reconfigure an apparatus (see Fig.7, 8 & 12, a reconfigurable base station) according to a second parameter value set for a second radio environment, wherein the second parameter value set includes a second frequency transform size and a sampling rate; and decode wireless broadcast transmissions based on the second parameter value set (see Fig.3-6, page 9; page 11, according to the MNO needs (e.g. traffic variations, RRs reallocations, interference problems, etc.), the nodes are accordingly reconfigured in order to add RRs to the LTE system (for a resulting 10 MHz channel), reallocate the RRM sends to the Reconfigurable Base Station the RBS Reconfiguration Command, upon the reception of the RBS Reconfiguration Command, the RBS performs the reconfiguration by releasing the carrier in the cell and updating its operational parameters, decode wireless broadcast transmissions based on the second parameter value set. Also page 10, an high offered traffic situation (i.e. overloading and congestion situation with high blocking probability on new connections) experienced by the UMTS system and, at the same time, a low offered traffic situation (i.e. null blocking probability on new connections) for the GSM system. In this context, it is then necessary to reconfigure accordingly the HPRs and RRs of the cells managed by the reconfigurable node in order to reserve to the UMTS system more processing capacity and, consequently, more RRs (e.g. one or more 5 MHz channels), see also page 12 and page 13, Fig.7, Upon the reception of the RBS Reconfiguration Confirmation, the RRM updates accordingly the Cell Context and informs the Mobile Devices about the new cell configuration (e.g. updating the System Information on BCCH, sending the Frequency Redefinition message to the Mobile Devices with an ongoing voice call, sending a Reconfiguration Channel Command to the Mobile Devices having an active GPRS data connection, clearly ETSI teaches reconfiguration a mobile device for a different "target radio environment" and using a "parameter value set" that "includes a second frequency transform size and a sampling rate", see also page 18, Deploy a new RAT in frequency bands already supported by the RBS; Deploy a new RAT in frequency bands currently not supported by the RBS. The information flow considers the following logical/physical entities: Reconfigurable Base Station: can be upgraded by software download from network and can be reconfigured in terms of percentage of HPRs devoted to each supported RAT and in terms of active Radio Resources (RR) allocated for each RAT. After the upgrade of an existing RAT or the deployment of new RAT, the mobiles allocated to the RBS are informed about the new cell configuration, available new functionalities and/or new RATs. RBS should support (self-)commissioning process that makes the RBS available for network and is triggered by the Reconfiguration Entity).

Regarding claim 2, the applicant further argued that, see page 7 paragraph 4 – page 8 paragraphs 2, “ … Second, Applicant submits that the cited reference does not teach or suggest to "determine subcarrier spacing" based on a "currently-configured parameter value set." The Office Action cites Walton Table 1 and paragraphs 0054 and 0062 for this feature. The cited passages discuss OFDM symbol size, which is a measurement in the time dimension and does not imply subcarrier spacing. Rather, to the extent that there is a relationship between OFDM symbol size and subcarrier spacing, those skilled in the art will recognize that there are other parameters involved. Therefore, Walton's discussion of determining OFDM symbol size does not imply that this reference determines subcarrier spacing, much less based on a parameter value set. If the Examiner maintains art-based rejections, Applicant requests explicit identification of the alleged "parameter value set" and explanation of how subcarrier spacing is alleged to be determined based on this set. 
For at least these reasons, Applicant submits that claim 2 is allowable, and that all of its dependent claims are likewise allowable. Similar arguments apply to the other independent claims and their dependents. Accordingly, Applicant submits that the other independent claims, as well as their dependents, are also allowable. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 2, Walton clearly teaches, determine subcarrier spacing and cyclic prefix size (see Table 1, para. 0054, 0062,  the system bandwidth is W=20 MHz, the cyclic prefix is N.sub.cp1=16 samples for the BCH, FCCH, and RACH, and the cyclic prefix is configurable as N.sub.cp2=8 or 16 for the FCH and RCH /  these parameters based on size{large or small} PHY frame, cyclic prefix is a fixed overhead, it becomes a smaller percentage of the OFDM symbol as the symbol size increases {subcarrier spacing}, also to minimize cyclic prefix overhead and maximize packing efficiency, a short OFDM symbol is be used to send control data and pilot, and a combination of long OFDM symbols and short OFDM symbols is be used to send user data) for received wireless broadcast transmissions based on a currently-configured parameter value set (see Table 1, Fig. 7, para. 0066, 0067, 0098, the specific modulation scheme to use is dependent on the selected rate and each PHY frame of data are coded based on a particular coding scheme / configured parameter value set, see also Fig.9A-B, para. 0090-0093, 0101, the OFDM symbol size control signal is used by the modulators to determine the size of the IFFT operations for downlink transmission, and is also used by the demodulators to determine the size of the FFT operations for uplink transmission. At the user terminal, the OFDM symbol size control signal is used by the demodulator(s) to determine the size of the FFT operations for downlink transmission, see also Fig.2, para. 0031-0032, For a given system bandwidth of W MHz, the size or duration of an OFDM symbol is dependent on the number of subbands, the system bandwidth is divided into N subbands. See also Fig.3A-B, para. 0039, Each frame (which is of a particular time duration) is partitioned into multiple time segments, each partition is a subband and the respective spacing is a subcarrier spacing, see also Fig.6, para. 0050, a Frame = 2ms and the 64 subbands for the small OFDM symbol, in this case the subcarrier spacing (for a same;; OFDM symbol) = 2ms/64, see also para. 0056-0063, and Fig.7, para. 0066-0068, the embodiment shown in FIG. 7, one PHY frame of data is sent in each OFDM symbol. Different PHY frame sizes may be used for different OFDM symbol sizes. Each PHY frame of data may be coded based on a particular coding scheme and may further include a CRC value that permits individual PHY frames to be checked and retransmitted if necessary. The number of information bits that may be sent in each PHY frame is dependent on the coding and modulation schemes selected for use for that PHY frame. Table 1 lists a set of rates that may be used for the MIMO -OFDM system and, for each rate, various parameters for two PHY frame sizes for two OFDM symbol sizes of N.sub.S1=64 and N.sub.S2=256, clearly Walton teaches to determine subcarrier spacing and cyclic prefix size for received wireless broadcast transmissions based on a currently-configured parameter value set, since the OFDM symbol sizes used for data transmission is size of the FFT to be performed for each received OFDM symbol and to properly align the timing of the FFT, the start of each data packet and its rate are not signaled to the receiver. In this case, "blind" detection may be used, and the receiver can perform an FFT for every 16 samples (i.e., the cyclic prefix length) and determine whether or not a PHY frame was sent by checking the CRC value included in the PHY frame).

	Under the broadest reasonable interpretation, the  combination of the system as disclosed by Walton and ETSI reads upon “determine subcarrier spacing and cyclic prefix size for received wireless broadcast transmissions based on a currently-configured parameter value set; decode wireless broadcast transmissions based on a first parameter value set for a first radio environment, wherein the first parameter value set includes a first frequency transform size and a sampling rate; reconfigure the apparatus according to a second parameter value set for a second radio environment, wherein the second parameter value set includes a second frequency transform size and a sampling rate; and decode wireless broadcast transmissions based on the second parameter value set” as recites in the claim.


	The applicant further argued that, see page 8 paragraph 3 – page 9 (all), “ … The Office Action rejects various dependent claims over additional references. In particular, claim 4 is rejected under 35 U.S.C. 103 as allegedly being unpatentable over Walton et al. (US Pub. No.: 2004/0081131), in view of ETSI (Reconfigurable Radio Systems - ETSI TR 103 063 V1 .1.1), and further in view of Cai (US Pub. No. 2011/0032850). Claim 5 is rejected under 35 U.S.C. 103 as allegedly being unpatentable over Walton et al. (US Pub. No.: 2004/008113 1), in view of ETSI (Reconfigurable Radio Systems - ETSI TR 103 063 V1 .1.1), and further in view of Zhang (US Pub. No. 2007/0274252). Claim 7 is rejected under 35 U.S.C. 103 as allegedly being unpatentable over Walton et al. (US Pub. No.: 2004/008113 1), in view of ETSI (Reconfigurable Radio Systems - ETSI TR 103 063 V1 .1.1), and further in view of Cai (US Pub. No. 2009/0185632). 
First, Applicant submits that Cai '850, Zhang, and Cai '632 do not remedy the defects in Walton and ETSI discussed above. 

As one example, claim 4 recites that "the first radio environment has a first level of mobility of receiver devices and the second radio environment has a second level of mobility of receiver devices." The Office Action cites Cai '850 Figs. 1-3 and paragraphs 00143 and 0068 for these features. Office Action at 26. These passages discuss using a "reduced subcarrier spacing ... for low mobility and Multicast Broadcast Services (MBS) dedicated cell(s), and an increased subcarrier spacing ... for higher mobility coverage."  8  Cai does not, however, discuss changing the subcarrier spacing for a given base station or even among multiple broadcast base stations. Rather, the only discussion of broadcast transmission appears to be in the context of a reduced subcarrier spacing for dedicated MBS cells. Otherwise, Cai focuses throughout on "fixed subcarrier spacing" for a given base station. Given this inflexibility of the base station configurations, Cai cannot teach or suggest adjusting a parameter value set for a given mobile device based on its "level of mobility." 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 4, Cai clearly teaches, wherein the first radio environment has a first level of mobility of receiver devices and the second radio environment has a second level of mobility of receiver devices (see Fig.1-3,  para. 0013, 0068, the downlink transmission scheme is based on conventional OFDM using a cyclic prefix, where the OFDM sub-carrier spacing is .DELTA.f=12.5 kHz. In addition there may be also a reduced subcarrier spacing .DELTA.f.sub.low=6.25 kHz, for low mobility {wherein the first radio environment has a first level of mobility {low mobility} of receiver devices}, and an increased subcarrier spacing .DELTA.f.sub.hi=25 kHz, for higher mobility coverage such, to cover a bullet train {the second radio environment has a second level of mobility of receiver devices}. Table 3 below provides proposed basic OFDM numerology, according to certain embodiments, see also para. 0135). 

The applicant further argued that, As another example, claim 5 recites that "the first radio 
Applicant respectfully requests removal of the section 103 rejections. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "target range of wireless transmission" (e.g., a distance)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 5, Zhang clearly teaches wherein a first radio environment has a first target range of wireless transmission and a second radio environment has a second target range of wireless transmission (see Fig.1-3, para. 0042-0048, basic block B 22 is used by mobile devices 12 in the lowest speed range. Basic block B 22 uses multiple sub-carriers across multiple OFDM symbols to create this basic block. Further, pilots 30 inside basic building block B 22 should be at least 2N-1 sub-carriers away. As is seen, basic building block B 22 does not include any null sub-carriers 32. This arrangement allows the most efficient use of the spectrum for the lowest speed devices and also uses as few pilots as possible. Of note, the blocks described in FIG. 4 assume two or three speed ranges; it being understood that the invention can scale to larger numbers of speed range groups, see also para. 0012-0013, 0038, 0052-0053. Please also refer to claim 4, the first radio environment has “a first level of mobility of receiver devices” and the second radio environment has “a second level of mobility of first target range of wireless transmission, interpreted as “a first speed range” and a second radio environment has a second target range of wireless transmission interpreted as “a second speed range””). 


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2-3, 6, 8-9, 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US Pub. No.: 2004/0081131), and further in view of ETSI (Reconfigurable Radio Systems – ETSI TR 103 063 V1.1.1).

As per claim 2, Walton disclose An apparatus (see Fig.5, AP 510a), comprising: 
see Fig.5, Fig. 8, access point with controller 830); and 
one or more memory (see Fig.8, memory 832) elements having program instructions stored thereon that are executable by the one or more processors to: 
determine subcarrier spacing and cyclic prefix size (see Table 1, para. 0054, 0062,  the system bandwidth is W=20 MHz, the cyclic prefix is N.sub.cp1=16 samples for the BCH, FCCH, and RACH, and the cyclic prefix is configurable as N.sub.cp2=8 or 16 for the FCH and RCH /  these parameters based on size{large or small} PHY frame, see also Fig.2, para. 0032-0035, since the cyclic prefix is a fixed overhead, it becomes a smaller percentage of the OFDM symbol as the symbol size increases {subcarrier spacing}, also to minimize cyclic prefix overhead and maximize packing efficiency, a short OFDM symbol is be used to send control data and pilot, and a combination of long OFDM symbols and short OFDM symbols is be used to send user data) for received wireless broadcast transmissions based on a currently-configured parameter value set (see Table 1, Fig. 7, para. 0066, 0067, 0098, the specific modulation scheme to use is dependent on the selected rate and each PHY frame of data are coded based on a particular coding scheme / configured parameter value set, see also Fig.9A-B, para. 0090-0093, 0101, the OFDM symbol size control signal is used by the modulators to determine the size of the IFFT operations for downlink transmission, and is also used by the demodulators to determine the size of the FFT operations for uplink transmission. At the user terminal, the OFDM symbol size control signal is used by the demodulator(s) to determine the size of the FFT operations for downlink transmissionsee also Fig.2, para. 0031-0032, For a given system bandwidth of W MHz, the size or duration of an OFDM symbol is dependent on the number of subbands, the system bandwidth is divided into N subbands, the subcarrier spacing is the time interval between each subband. See also Fig.3A-B, para. 0039, Each frame (which is of a particular time duration) is partitioned into multiple time segments, each partition is a subband and the respective spacing is a subcarrier spacing, see also Fig.6, para. 0050, a Frame = 2ms and the 64 subbands for the small OFDM symbol, in this case the subcarrier spacing (for a same;; OFDM symbol) = 2ms/64, see also para. 0056-0063, and Fig.7, para. 0066-0068, the embodiment shown in FIG. 7, one PHY frame of data is sent in each OFDM symbol. Different PHY frame sizes may be used for different OFDM symbol sizes. Each PHY frame of data may be coded based on a ; 
decode wireless broadcast transmissions based on a first parameter value set for a first radio environment, wherein the first parameter value set includes a first frequency transform size and a sampling rate (see Fig.9B, Modulator 822x includes an OFDM modulator 930 coupled to a transmitter unit (TMTR) 940. OFDM modulator 930 includes a variable -size IFFT unit 932 coupled to a cyclic prefix generator 934. IFFT unit 932 may be implemented with IFFT unit 400 shown in FIG. 4. IFFT unit 932 performs N-point IFFTs on the stream of transmit symbols provided to modulator 822x, where N is variable and determined by the OFDM symbol size control signal provided by controller 830. For example, controller 830 may select the small OFDM symbol size for the BCH and FCCH segments (as shown in FIG. 6) and may select a combination of the small and large OFDM symbol sizes for the FCH segment, as described above. Cyclic prefix generator 934 appends a cyclic prefix to each transformed symbol from IFFT unit 932. The output of cyclic prefix generator 934 is a stream of OFDM symbols having varying sizes, as determined by controller 830, see also para. 0054, 0066, 0068); 

Although Walton disclose determine subcarrier spacing and cyclic prefix size for received wireless broadcast transmissions based on a currently-configured parameter value set;

Walton however does not explicitly disclose reconfigure the apparatus according to a second parameter value set for a second radio environment, wherein the second parameter value set includes a second frequency transform size and a sampling rate; and decode wireless broadcast transmissions based on the second parameter value set;

ETSI however disclose reconfigure an apparatus (see Fig.7, 8 & 12, a reconfigurable base station) according to a second parameter value set for a second radio environment, wherein the second parameter value set includes a second frequency transform size and a sampling rate; and decode wireless broadcast transmissions based on the second parameter value set (see Fig.3-6, page 9; page 11, according to the MNO needs (e.g. traffic variations, RRs reallocations, interference problems, etc.), the nodes are accordingly reconfigured in order to add RRs to the LTE system (for a resulting 10 MHz channel), reallocate the UMTS ones releasing some RRs of the GSM system (figure 6b), supposing to have the sufficient HPRs to manage the reconfiguration, see also page 12 and page 13, Having identified the carrier to be removed, the RRM commands the handover to the Mobile Devices allocated on that carrier. After the completion of the handovers, the RRM updates accordingly the Cell Context and informs the Mobile Devices about the new cell configuration (see the previous example for the details), the RRM sends to the Reconfigurable Base Station the RBS Reconfiguration Command, upon the reception of the RBS Reconfiguration Command, the RBS performs the reconfiguration by releasing the carrier in the cell and updating its operational parameters, decode wireless broadcast transmissions based on the second parameter value set. Also page 10, an high offered traffic situation (i.e. overloading and congestion situation with high blocking probability on new connections) experienced by the UMTS system and, at the same time, a low offered traffic situation (i.e. null blocking probability on new connections) for the GSM system. In this context, it is then necessary to reconfigure accordingly the HPRs and RRs of the cells managed by the reconfigurable node in order to reserve to the UMTS system more processing capacity and, consequently, more RRs (e.g. one or more 5 MHz channels) see also page 12 and page 13, Fig.7, Upon the reception of the RBS Reconfiguration Confirmation, the RRM updates accordingly the Cell Context and informs the Mobile Devices about the new cell configuration (e.g. updating the System Information on BCCH, sending the Frequency Redefinition message to the Mobile Devices with an ongoing voice call, sending a Reconfiguration Channel Command to the Mobile Devices having an active GPRS data connection, clearly ETSI teaches reconfiguration a mobile device for a different "target radio environment" and using a "parameter value set" that "includes a second frequency transform size and a sampling rate", see also page 18, Deploy a new RAT in frequency bands already supported by the RBS; Deploy a new RAT in frequency bands currently not supported by the RBS. The information flow considers the following logical/physical entities: Reconfigurable Base Station: can be upgraded by software download from network and can be reconfigured in terms of percentage of HPRs devoted to each supported RAT and in terms of active Radio Resources (RR) allocated for each RAT. After the upgrade of an existing RAT or the deployment of new RAT, the mobiles allocated to the RBS are informed about the new cell configuration, available new functionalities and/or new RATs. RBS should support (self-)commissioning process that makes the RBS available for network and is triggered by the Reconfiguration Entity).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of reconfigure an apparatus according to a second parameter value set for a second radio environment, wherein the second parameter value set includes a second frequency transform size and a sampling rate; and decode wireless broadcast transmissions based on the second parameter value set, as taught by ETSI, in the system of Walton, so as that a network operator owning two or more RATs could utilize the new opportunity to dynamically and jointly manage the resources of the deployed RATs, in order to adapt the network to the dynamic behavior of the traffic and to globally maximize the capacity, see ETSI, page 7 section 4.

As per claim 3, the combination of Walton and  ETSI disclose the apparatus of claim 2.
ESI further disclose wherein the second parameter value set has one or more values that are selected to be compatible with a cellular wireless system operating in the second radio environment (see page 10, depending on the quantity of HPRs devoted to the two systems, a certain related amount of RRs can be


As per claim 6, the combination of Walton and  ETSI disclose the apparatus of claim 2.
ETSI further disclose wherein the first radio environment is a rural environment and the second radio environment is an urban environment (see Fig.3, page 9-10, an high offered traffic situation (i.e. overloading and congestion situation with high blocking probability on new connections) experienced by the UMTS system {a rural environment} and, at the same time, a low offered traffic situation (i.e. null blocking probability on new connections) for the GSM system {an urban environment}. In this context, it is then necessary to reconfigure accordingly the HPRs and RRs of the cells managed by the reconfigurable node in order to reserve to the UMTS system more processing capacity and, consequently, more RRs (e.g. one or more5 MHz channels), see also section 5.2.1.1).

As per claim 8, the combination of Walton and  ETSI disclose the apparatus of claim 2.
ETSI further disclose wherein the wireless broadcast transmissions that the apparatus is configured to decode based on the first and second parameter value sets are transmitted from the same broadcast transmitter (see page 10, Fig.1-4, reconfigure accordingly  the HPRs and RRs of the cells managed by the reconfigurable node in order to reserve to the UMTS system more processing capacity and, consequently,  more RRs (e.g. one or more 5 MHz channels). It is possible to depict different ways to act for the 

RRs allocation after the reconfiguration in the case of sufficient free HPRs to activate new UMTS 
channel. In this case, the reconfiguration involves only the hardware part of the reconfigurable node, leaving the RRs assigned to the two systems unmodified). 
As per claim 9, the combination of Walton and  ETSI disclose the apparatus of claim 2.
Walton further disclose wherein the wireless broadcast transmissions that the apparatus is configured to decode based on the first and second parameter value sets are transmitted from different broadcast transmitters (see Fig.5, para. 0048-0049, in FIG. 5, access point 510a communicates with user terminals 520a through 520f, and access point 510b communicates with user terminals 520f through 520k. A system controller 530 couples to access points 510 and may be designed to perform a number of functions such as (1) coordination and control for the access points coupled to it, (2) routing of data among these access points, and (3) access and control of communication with the user terminals served by these access points). 

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US Pub. No.: 2004/0081131), in view of ETSI (Reconfigurable Radio Systems – ETSI TR 103 063 V1.1.1), and further in view of Cai (US Pub. No.:2011/0032850). 
As per claim 4, the combination of Walton and  ETSI disclose the apparatus of claim 2.
The combination of  Walton and  ETSI however does not explicitly disclose wherein the first radio environment has a first level of mobility of receiver devices and the second radio environment has a second level of mobility of receiver devices. 

Cai however disclose wherein the first radio environment has a first level of mobility of receiver devices and the second radio environment has a second level of mobility of receiver devices (see Fig.1-3,  para. 0013, 0068, the downlink transmission scheme is based on conventional OFDM using a cyclic prefix, where the OFDM sub-carrier spacing is .DELTA.f=12.5 kHz. In addition there may be also a reduced subcarrier spacing .DELTA.f.sub.low=6.25 kHz, for low mobility {wherein the first radio environment has a first level of mobility {low mobility} of receiver devices}, and an increased subcarrier spacing .DELTA.f.sub.hi=25 kHz, for higher mobility coverage such, to cover a bullet train {the second radio environment has a second level of mobility of receiver devices}. Table 3 below provides proposed basic OFDM numerology, according to certain embodiments, see also para. 0135). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality wherein the first radio environment has a first level of mobility of receiver devices and the second radio environment has a second level of mobility of receiver devices, as taught by Cai, in the system of Walton and ETSI, so as provide that in order for 802.16m (referred to herein as "16m") to be a cost-effective, competitive, global technology, and adopt a different approach to OFDMA configuration in which the subcarrier spacing is fixed to a value that properly serves the radio environments in which 16m is intended to operate and which is highly compatible with available and potential future carrier bandwidths, see Cai, paragraph 0008.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US Pub. No.: 2004/0081131), in view of ETSI (Reconfigurable Radio Systems – ETSI TR 103 063 V1.1.1), and further in view of Zhang (US Pub. No.:2007/0274252). 
1
As per claim 5, the combination of Walton and  ETSI disclose the apparatus of claim 2.
The combination of Walton and  ETSI however does not explicitly disclose wherein the first radio environment has a first target range of wireless transmission and the second radio environment has a second target range of wireless transmission. 

Zhang however disclose wherein a first radio environment has a first target range of wireless transmission and a second radio environment has a second target range of wireless transmission (see Fig.1-3, para. 0042-0048, basic block B 22 is used by mobile devices 12 in the lowest speed range. Basic block B 22 uses multiple sub-carriers across multiple OFDM symbols to create this basic block. Further, pilots 30 inside basic building block B 22 should be at least 2N-1 sub-carriers away. As is seen, basic building block B 22 does not include any null sub-carriers 32. This arrangement allows the most efficient use of the spectrum for the lowest speed devices and also uses as few pilots as possible. Of note, the blocks described in FIG. 4 assume two or three speed ranges and single input, single output ("SISO") antenna operation; it being understood that the invention can scale to larger numbers of speed range groups, see also para. 0012-0013, 0038, 0052-0053). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first radio environment has a first target range of wireless transmission and a second radio environment has a second target range of wireless transmission, as taught by Zhang, in the system of Walton and ETSI, so as provide a method and system that efficiently uses spectral resources regardless of the speed of the mobile device. In accordance therewith, the present invention allows the implementation of a single set of OFDMA parameters, thereby minimizing (or even eliminating) implementation complexity. Resource assignments made in accordance with the present invention are scalable for different speeds of mobile devices and allow resource multiplexing of lower and higher speed mobile devices in one OFDMA symbol, see Zhang, paragraphs 0035-0038.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US Pub. No.: 2004/0081131), in view of ETSI (Reconfigurable Radio Systems – ETSI TR 103 063 V1.1.1), and further in view of Cai (US Pub. No.:2009/0185632). 
As per claim 7, the combination of Walton and  ETSI disclose the apparatus of claim 2.
The combination of Walton and  ETSI however does not explicitly disclose wherein the sampling rate included in the first parameter value set and the sampling rate included in the second parameter value set are the same sampling rate. 

Cai however disclose wherein a sampling rate included in a first parameter value set and a sampling rate included in a second parameter value set are the same sampling rate (see para. 0139-0140, The MS supports different sets of numerology for legacy support--namely 7/14 MHz and 8.75 MHz, since a 16m MS design would need to support multiple sampling base frequencies for legacy support anyway, such as providing support for both 16m (2.5 GHz, 10.9375 kHz) and 16e (3.5 GHz, 7.8125 kHz) using a rate change filter with one crystal or via separate crystals, then there is no difference in design complexity regardless of the subcarrier spacing used by 16m--either 10.9375 kHz or other subcarrier spacing such as 12.5 kHz / using the same sampling rate). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a sampling rate included in a first parameter value set and a sampling rate included in a second parameter value set are the same sampling rate, as taught by Cai, in the system of Walton and ETSI, so as to provide a flexible frame structure for high performance OFDM and OFDMA systems, see Cai, paragraph 0006.

As per claim 10, claim 10 is rejected the same way as claim 2.
As per claim 11, claim 11 is rejected the same way as claim 3.
As per claim 12, claim 12 is rejected the same way as claim 4.
As per claim 13, claim 13 is rejected the same way as claim 5.
As per claim 14, claim 14 is rejected the same way as claim 6.

As per claim 15, claim 15 is rejected the same way as claim 8.
As per claim 16, claim 16 is rejected the same way as claim 9.
As per claim 17, claim 17 is rejected the same way as claim 2.
As per claim 18, claim 18 is rejected the same way as claim 3.
As per claim 19, claim 19 is rejected the same way as claim 4.
As per claim 20, claim 20 is rejected the same way as claim 5.
As per claim 21, claim 21 is rejected the same way as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cai (US Pub. 2009/0185632 – IDS submitted 3/31/2021) – see Table 1 and Table 3, para. 0164-0167, 0169, “The 16m numerology supports multiple CP selections. Table 1 is an exemplary table of basic OFDM parameters with a 12.5 KHz sub-carrier spacing according to one embodiment of the invention. In accordance with one embodiment of the invention, three CP lengths based on 12.5-kHz subcarrier spacing are provided and used for different radio scenarios. These three CP lengths are needed to adequately balance the required length short CP with 2.5 us duration, which is typically used for very small cell deployments such as indoor, normal CP with 10 us duration which is typically used for outdoor urban and suburban environments, and long CP with 15 us duration which is needed for the large delay spreads that may be encountered with large rural cells”.
Cai (US Pub. No.:2009/0122771 – IDS submitted 3/31/2021) – see Fig.26, para. 0138, “FIG. 26 illustrates an exemplary table of basic OFDM/OFDMA parameters for a 5 MHz bandwidth series with a subcarrier spacing .DELTA.f.apprxeq.25 KHz according to an embodiment of the invention. The FFT size N.sub.FFT is scalable from 256 to 1024 (e.g., 256, 512, 512, 512, 1024, and 1024). The sampling frequency (e.g., F.sub.S=6.4, 12.8, 12.8, 12.8, 25.6, and 25.6 MHz) is calculated for the 5, 7, 8.75, 10, 14, and 20 MHz channel transmission bandwidths BW respectively as explained above. The number of occupied subcarriers for these channel transmission bandwidths can be 201, 281, 351, 401, 561, and 801 respectively. A Short cyclic prefix, a Normal cyclic prefix, a Long cyclic prefix, and another Long cyclic prefix (CP2) durations of 2.857 .mu.s, 11.428 .mu.s, 17.142 .mu.s, and 22.857 .mu.s can be chosen for these channel transmission bandwidths”.
			

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469